U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-------------------------------------------------------------------- X
                                                                         :                                         1/
                                                                                                                1/27/2020
                                                                                                                1/ 21/27/2020
                                                                                                                     7/ 2 0 2 0
M A R Y E. B A S E LI C E,
                                                                         :
                                                           Pl ai ntiff, :
                                                                         : N o. 1 9 - c v- 0 4 9 3 1-J P O- S N
                                                                         :
                             - a g ai nst-
                                                                         :
                                                                         :
A S T R A Z E N E C A L P,
                                                                         :
                                                                         :
                                                        D ef e n d a nt.
                                                                         :
                                                                         :
-------------------------------------------------------------------
                                                                         X

                 S TI P U L A TI O N O F C O N FI D E N TI A LI T Y A N D P R O T E C TI V E O R D E R

            W H E R E A S, d o c u m e nts a n d i nf or m ati o n m a y b e pr o d u c e d b y Pl ai ntiff M ar y E. B as eli c e

( “ Pl ai ntiff ” of “ B as eli c e ”), D ef e n d a nt Astr a Z e n e c a P h ar m a c e uti c als L P ( “ A Z P L P ”) 1 (i n c orr e ctl y

n a m e d i n t h e C o m pl ai nt as                Astr a Z e n e c a L P) ( “ D ef e n d a nt ” or “ Astr a Z e n e c a ”), a n d t h eir

att or n e ys, v ol u nt aril y or p urs u a nt t o dis c o v er y pr o c e e di n gs,                            w hi c h ar e of a c o nfi d e nti al,

pr o pri et ar y, p ers o n al, or pri v at e n at ur e t o b ot h p arti es a n d D ef e n d a nt’s c urr e nt a n d f or m er

e m pl o y e es, i n d e p e n d e nt c o ntr a ct ors a n d/ or cli e nts; a n d

            W H E R E A S, t h e p arti es ar e willi n g t o e nt er i nt o t his Sti p ul ati o n of C o nfi d e nti alit y a n d

Pr ot e cti v e Or d er ( “ C o nfi d e nti alit y A gr e e m e nt ” a n d/ or “ Pr ot e cti v e Or d er ”) i n t h e i nt er est of

f a cilit ati n g t h e r e c ei pt of dis c o v er y i n c o n n e cti o n wit h t h e a b o v e- c a pti o n e d a cti o n ( “ A cti o n ”).

            I T I S H E R E B Y S TI P U L A T E D A N D A G R E E D, b y a n d b et w e e n t h e p arti es i n t h e a b o v e-

c a pti o n e d A cti o n, a n d b y a n d b et w e e n t h eir u n d ersi g n e d c o u ns el, t h at:

            1.            O n c e a p pr o v e d b y Or d er of t h e C o urt, t his C o nfi d e nti alit y A gr e e m e nt s h all

g o v er n all i nf or m ati o n, a ns w ers, d o c u m e nts, t esti m o n y, a n d ot h er dis c o v er y m at eri al pr o d u c e d


1
    A Z P L P is a U. S. w h oll y o w n e d affili at e of Astr a Z e n e c a P L C ( “ Astr a Z e n e c a ”).
b y a n y p art y t o t h e a b o v e- e ntitl e d A cti o n i n r es p o ns e t o a n y dis c o v er y r e q u est or i nt err o g at or y

m a d e p urs u a nt t o t h e F e d er al R ul es of Ci vil Pr o c e d ur e or b y a gr e e m e nt of c o u ns el.

           2.             W h e n e v er, i n t h e o pi ni o n of a n y p art y t o t his A cti o n or a n y i n di vi d u al or e ntit y

pr o d u ci n g d o c u m e nts i n t his A cti o n ( “ Pr o d u ci n g P art y ”), i nf or m ati o n, a ns w ers, d o c u m e nts,

t esti m o n y, or ot h er dis c o v er y m at eri al w o ul d r e v e al i nf or m ati o n t h at s u c h p art y, i n di vi d u al or

e ntit y c o nsi d ers c o nfi d e nti al i nf or m ati o n (t h e “ D esi g n ati n g P art y ”), i n cl u di n g pr o pri et ar y or

s e nsiti v e b usi n ess, p ers o n al, m e di c al, or p ers o n n el i nf or m ati o n or a n y e xtr a cts or s u m m ari es

t h er e of, t h e D esi g n ati n g P art y s h all h a v e t h e ri g ht t o d esi g n at e s u c h i nf or m ati o n as c o nfi d e nti al

( “ C o nfi d e nti al     M at eri al ”).   T h e p art y t o w h o m s u c h C o nfi d e nti al       M at eri al is dis cl os e d (t h e

“ R e c ei vi n g P art y ”) a n d its u n d ersi g n e d c o u ns el s h all m ai nt ai n t h e C o nfi d e nti al M at eri al p urs u a nt

t o t h e t er ms of t h e C o nfi d e nti alit y A gr e e m e nt.

           3.            T h e d esi g n ati o n of C o nfi d e nti al M at eri al s h all b e m a d e b y m ar ki n g e a c h p a g e of a

d o c u m e nt w h er ei n s u c h C o nfi d e nti al M at eri al is c o nt ai n e d wit h t h e w or ds “ C O N FI D E N TI A L ”

or “ C O N FI D E N TI A L             M A T E RI A L. ”     A n y d o c u m e nt, a ns w er t o a n i nt err o g at or y, a ns w er t o

r e q u est f or a d missi o ns, or a n y p orti o n of a n y d e p ositi o n tr a ns cri pt c o nt ai ni n g a d esi g n ati o n of

c o nfi d e nti al i nf or m ati o n c o nt ai n e d t h er ei n, a n d a n y c o pi es, s u m m ari es, c h arts or n ot es m a d e

t h er efr o m, s h all b e d e e m e d t o b e C o nfi d e nti al M at eri al a n d tr e at e d as s u c h p urs u a nt t o t h e t er ms

of t his C o nfi d e nti alit y A gr e e m e nt. T h e pr o visi o ns of t h e C o nfi d e nti alit y A gr e e m e nt, h o w e v er,

s h all n ot a p pl y t o a D esi g n ati n g P art y’s o w n us e of C o nfi d e nti al                   M at eri al d esi g n at e d as

c o nfi d e nti al b y s u c h p art y a n d s h all n ot pr o hi bit eit h er p art y fr o m usi n g m at eri al alr e a d y i n its

p oss essi o n pri or t o t his liti g ati o n i n a n y ot h er liti g ati o n,             m e di ati o n or l e g al pr o c e e di n gs.

N ot wit hst a n di n g t h e pr o visi o ns s et f ort h i n t his p ar a gr a p h, t h e P arti es e x pr essl y a gr e e t h at all




                                                                      2
m e di c al d o c u m e nt ati o n s h all b e d e e m e d c o nfi d e nti al, r e g ar dl ess of a n y f or m al d esi g n ati o n or

m ar ki n g c o nt ai n e d o n s ai d d o c u m e nt ati o n.

            4.         C o nfi d e nti al M at eri al m a y, f or t h e p ur p os e of t his A cti o n, b e dis cl os e d t o ( a) t h e

C o urt, ( b) a n y c o urt r e p ort ers b ef or e w h o m d e p ositi o ns or ot h er pr o c e e di n gs i n t his A cti o n ar e

c o n d u ct e d, ( c) t h e u n d ersi g n e d c o u ns el, i n cl u di n g s u c h att or n e ys’ st e n o gr a p hi c, p ar al e g al,

cl eri c al, a n d ot h er e m pl o y e es w h o h a v e dir e ct, f u n cti o n al r es p o nsi bilit y f or t h e pr e p ar ati o n a n d

tri al of t his A cti o n or a n y a p p e al t h er efr o m, ( d) t h e P arti es, i n cl u di n g pr es e nt a n d f or m er

e m pl o y e es of t h e P arti es, ( e) a n y f a ct wit n ess es i n c o n n e cti o n wit h pr e p ar ati o n f or or gi vi n g of

his or h er p ot e nti al t esti m o n y i n t his A cti o n, a n d c o u ns el f or s u c h wit n ess es, (f) e x p ert wit n ess es

or c o ns ult a nts e m pl o y e d i n c o n n e cti o n wit h t h es e a cti o ns, i n cl u di n g t h os e w or ki n g u n d er t h e

dir e ct s u p er visi o n of s u c h e x p ert wit n ess es or c o ns ult a nts; a n d ( g) m e di at ors, if a n y, r et ai n e d b y

t h e p arti es f or t h e p ur p os es of t his A cti o n.         Dis cl os ur e t o f or m er e m pl o y e es, f a ct wit n ess es, a n d

e x p ert wit n ess es or c o ns ult a nts – as t h es e t er ms ar e d efi n e d a b o v e – s h all b e m a d e o nl y i n

a c c or d a n c e wit h t h e pr o c e d ur e s et f ort h i n p ar a gr a p h 5 of t h e C o nfi d e nti alit y A gr e e m e nt. T h e

c o ns e nt of t h e u n d ersi g n e d c o u ns el t o t his C o nfi d e nti alit y A gr e e m e nt s h all b e d e e m e d bi n di n g

u p o n s u c h att or n e ys’ st e n o gr a p hi c, p ar al e g al, cl eri c al, a n d ot h er e m pl o y e es.

            5.         C o nfi d e nti al M at eri al s h all b e dis cl os e d t o t h e p arti es, f a ct wit n ess es, a n d e x p ert

wit n ess es or c o ns ult a nts – as t h es e t er ms ar e d efi n e d a b o v e – o nl y u n d er t h e c o n diti o ns s et f ort h

b el o w:

                      Pri or t o dis cl os ur e of C o nfi d e nti al M at eri al t o a n y i n di vi d u al, t h e
                      att or n e y m a ki n g t h e dis cl os ur e s h all a d vis e t h at i n di vi d u al t h at,
                      p urs u a nt t o t h e C o nfi d e nti alit y A gr e e m e nt, s u c h i n di vi d u al m a y
                      n ot di v ul g e t h e C o nfi d e nti al M at eri al t o a n y ot h er p ers o n, a n d s u c h
                      i n di vi d u al s h all e x e c ut e a writt e n c o nfi d e nti alit y a gr e e m e nt i n t h e
                      f or m a n n e x e d h er et o as Att a c h m e nt A a n d s u bs cri b e d b y t h e
                      att or n e y f or t h e R e c ei vi n g P art y i n t h e f or m s et f ort h i n
                      Att a c h m e nt A. E a c h ori gi n al, e x e c ut e d c o nfi d e nti alit y a gr e e m e nt


                                                                       3
                      s h all b e m ai nt ai n e d i n t h e fil es of t h e R e c ei vi n g P art y a n d s h all b e
                      a v ail a bl e f or r e vi e w b y all c o u ns el a n d p arti es u p o n r e as o n a bl e
                      n oti c e. A bs e nt c o m pli a n c e wit h t h es e c o n diti o ns, n o dis cl os ur e
                      s h all b e p er mitt e d, u nl ess ot h er wis e or d er e d b y t h e C o urt.

           6.          At a n y d e p ositi o n, a n y p art y             m a y d esi g n at e p orti o ns of t h e t esti m o n y as

C o nfi d e nti al M at eri al.     T h e p orti o ns of t h e d e p ositi o n s o d esi g n at e d s h all b e tr a ns cri b e d i n a

s e p ar at e tr a ns cri pt a n d m ar k e d as s et f ort h i n p ar a gr a p h 3 of t his C o nfi d e nti alit y A gr e e m e nt.

           7.        If a p art y ass erts c o nfi d e nti alit y wit h r es p e ct t o all or a n y p orti o n of d e p ositi o n

t esti m o n y or d e p ositi o n e x hi bits, t h e p art y ass erti n g s u c h c o nfi d e nti alit y s h all, d uri n g t h e

d e p ositi o n or wit hi n t hirt y ( 3 0) d a ys aft er r e c ei pt of t h e d e p ositi o n tr a ns cri pts, d esi g n at e wit h

s p e cifi cit y t h e p orti o ns of t h e d e p ositi o n t esti m o n y or d e p ositi o n e x hi bits wit h r es p e ct t o w hi c h

c o nfi d e nti alit y is ass ert e d.      U ntil t hirt y ( 3 0) d a ys aft er r e c ei pt of t h e d e p ositi o n tr a ns cri pt b y

c o u ns el f or t h e P arti es, t h e tr a ns cri pt a n d e x hi bits s h all b e tr e at e d as c o nfi d e nti al i n t h eir e ntir et y.

           8.          Us e of all C o nfi d e nti al M at eri al s h all b e li mit e d t o t his A cti o n a n d s u c h m at eri al

s h all n ot b e us e d i n c o n n e cti o n wit h a n y ot h er a cti o ns or f or a n y p ur p os e u nr el at e d t o t his A cti o n.

T h e pr o visi o ns of t his C o nfi d e nti alit y A gr e e m e nt, h o w e v er, s h all n ot a p pl y t o a D esi g n ati n g

P art y’s o w n us e of s u c h m at eri al d esi g n at e d as c o nfi d e nti al b y s u c h p art y.

           9.          A n y p art y m a y o bj e ct t o t h e d esi g n ati o n of t h e s p e cifi c m at eri al as c o nfi d e nti al b y

s er vi n g a writt e n o bj e cti o n o n t h e D esi g n ati n g P art y or its c o u ns el. If t h e n o n- D esi g n ati n g P art y

o bj e cts i n a c c or d a n c e h er e wit h, a n d t h e D esi g n ati n g P art y f ails t o a gr e e wit hi n f o urt e e n ( 1 4)

d a ys of its r e c ei pt of t h e o bj e cti n g p art y’s writt e n o bj e cti o n, t o r e m o v e or m o dif y t h e d esi g n ati o n

i n a c c or d a n c e wit h t h e o bj e cti o n, t h e n t h e o bj e cti n g p art y m a y m o v e t h e C o urt f or a n Or d er t o

d e cl ar e s u c h m at eri al n ot c o nfi d e nti al.

           1 0.      If C o nfi d e nti al      M at eri al i n t h e p oss essi o n of a n y p art y is r es p o nsi v e t o a n y

s u b p o e n a or a n y ot h er f or m of c o m p uls or y pr o c ess of t h e c o urt, or a n y ot h er a d mi nistr ati v e,


                                                                       4
r e g ul at or y, s elf-r e g ul at or y or j u di ci al b o d y, of it a n y ot h er p ers o n or tri b u n al p ur p orti n g t o h a v e

a ut h orit y s e e ks s u c h i nf or m ati o n b y c o m p uls or y pr o c ess, t h e p art y t o w h o m t h e pr o c ess or i nj ur y

is dir e ct e d s h all, t o t h e e xt e nt p ossi bl e, gi v e writt e n n oti c e t o all p arti es wit hi n fi v e ( 5) b usi n ess

d a ys of r e c ei pt of s u c h pr o c ess or i n q uir y.        U p o n r e c ei vi n g s u c h n oti c e, t h e D esi g n ati n g P art y

will b e ar t h e b ur d e n t o ti m el y o p p os e c o m pli a n c e wit h t h e s u b p o e n a, ot h er c o m p uls or y pr o c ess,

or ot h er l e g al n oti c e, if it s e e ms a p pr o pri at e t o d o s o. I n t h e e v e nt t h e D esi g n ati n g P art y d o es n ot

ti m el y o p p os e c o m pli a n c e t h e n t h e R e c ei vi n g P art y m a y c o m pl y.

           1 1.         Pl e a di n gs,   m oti o n p a p ers or ot h er fili n gs (i n cl u di n g e x hi bits) t h at dis cl os e

C o nfi d e nti al M at eri al s h all b e s u bj e ct t o t h e t er ms of t his Pr ot e cti v e Or d er a n d s h all b e fil e d i n a

m a n n er d esi g n e d t o pr ot e ct s u c h i nf or m ati o n fr o m dis cl os ur e b y: ( a) affi xi n g a l e g e n d i n di c ati n g

t h e a p pr o pri at e i n di vi d u al p a g es of e a c h of t h e pl e a di n gs, m oti o n p a p ers or ot h er fili n g at t h e

ti m e of fili n g; a n d ( b) writt e n st at e m e nt of c o u ns el f or a p art y at t h e ti m e of, or pri or t o fili n g,

i n di c ati n g t h at t h e m oti o n p a p ers or ot h er fili n g is t o b e tr e at e d as C o nfi d e nti al M at eri al.       W h er e

p ossi bl e, o nl y t h e p orti o ns of fili n gs (i n cl u di n g affi d a vits a n d m e m or a n d a of l a w) c o nt ai ni n g

C o nfi d e nti al    M at eri al s h all b e d esi g n at e d a n d fil e d i n t his m a n n er, i n a c c or d a n c e wit h t h e

Pr ot e cti v e Or d er.

           1 2.         T h e C o urt als o r et ai ns dis cr eti o n w h et h er t o aff or d c o nfi d e nti al tr e at m e nt t o a n y

m at eri al d esi g n at e d as C o nfi d e nti al M at eri al a n d s u b mitt e d t o t h e C o urt i n c o n n e cti o n wit h a n y

m oti o n, a p pli c ati o n, or pr o c e e di n g t h at m a y r es ult i n a n or d er or d e cisi o n b y t h e C o urt.

           1 3.         T h e us e of C o nfi d e nti al M at eri al as e vi d e n c e at tri al s h all b e s u bj e ct t o s u c h or d er

of t h e C o urt as m a y, at t h e ti m e, b e r e as o n a bl y n e c ess ar y t o pr es er v e t h e c o nfi d e nti alit y of t h e

m at eri al i n v ol v e d.




                                                                      5
           1 4.          I n fili n g C o nfi d e nti al M at eri al wit h t his C o urt, or fili n g p orti o ns of a n y pl e a di n gs,

m oti o ns, or ot h er p a p ers t h at dis cl os e s u c h                   C o nfi d e nti al     M at eri al ( “ C o nfi d e nti al   C o urt

S u b missi o n ”), t h e P arti es s h all c o m pl y wit h t h e S o ut h er n Distri ct of N e w Y or k’s E C F R ul es a n d

I nstr u cti o ns.

           1 5.          I n t h e e v e nt eit h er p art y dis c o v ers t h at it h as pr o d u c e d C o nfi d e nti al M at eri al t h at

h as n ot b e e n d esi g n at e d as c o nfi d e nti al as s et f ort h i n p ar a gr a p h 3, t h at si d e m a y, wit hi n t hirt y

( 3 0) d a ys of t h e dis c o v er y of s u c h pr o d u cti o n, d esi g n at e t h e                   m at eri al as c o nfi d e nti al b y

s u bs e q u e nt n oti c e i n writi n g s p e cifi c all y i d e ntif yi n g t h e m at eri al a n d f ur nis hi n g t h e c orr e ct

d esi g n ati o n, i n w hi c h p oi nt t h e P arti es s h all h e n c ef ort h tr e at s u c h m at eri al as C o nfi d e nti al

M at eri al i n a c c or d a n c e wit h t his C o nfi d e nti alit y A gr e e m e nt, a n d s h all us e t h eir b est eff orts t o

r etri e v e a n y dis cl os ur e, diss e mi n ati o n, or us e of s u c h                         m at eri al t h at o c c urr e d pri or t o

r e d esi g n ati o n.      I n a d diti o n, t h e i n a d v ert e nt or u ni nt e nti o n al dis cl os ur e b y a n y p art y of

C o nfi d e nti al M at eri al, r e g ar dl ess of w h et h er t h e i nf or m ati o n w as s o d esi g n at e d at t h e ti m e of t h e

dis cl os ur e, s h all n ot b e d e e m e d a               w ai v er, i n     w h ol e or i n p art, of a P art y’s cl ai m of

c o nfi d e nti alit y, eit h er as t o t h e s p e cifi c i nf or m ati o n dis cl os e d or as t o a n y ot h er i nf or m ati o n

dis cl os e d or as t o a n y ot h er i nf or m ati o n r el ati n g t h er et o o n t h e s a m e or r el at e d s u bj e ct m att er.

           1 6.          I n t h e e v e nt t h at a p art y pr o d u ci n g d o c u m e nts dis c o v ers t h at i nf or m ati o n or

d o c u m e nts w hi c h ar e s u bj e ct t o att or n e y- cli e nt pri vil e g e or t h e w or k- pr o d u ct d o ctri n e h a v e b e e n

i n a d v ert e ntl y pr o d u c e d, t h e Pr o d u ci n g P art y s h all n otif y t h e R e c ei vi n g P art y as s o o n as it

b e c o m es a w ar e of t h e err or a n d pr o vi d e a pri vil e g e l o g t o t h e R e c ei vi n g P art y t h at c o m pli es wit h

t h e F R C P.       T h e R e c ei vi n g P art y s h all r et ur n all c o pi es of t h e i nf or m ati o n or d o c u m e nts t o t h e

pr o d u ci n g p art y wit hi n f o urt e e n ( 1 4) d a ys of r e c ei pt of s u c h n oti c e.             H o w e v er, wit hi n f o urt e e n

( 1 4) d a ys of r e c ei pt of s u c h n oti c e, if t h e R e c ei vi n g P art y wis h es t o c h all e n g e t h e Pr o d u ci n g



                                                                        6
P art y’s ass erti o n of pri vil e g e, t h e R e c ei vi n g P art y m a y, wit h n oti c e t o t h e Pr o d u ci n g P art y,

pr o vi d e t h e C o urt wit h o n e c o p y of t h e dis p ut e d pri vil e g e d m at eri al f or i n c a m er a r e vi e w

t o g et h er wit h a n e x pl a n ati o n as t o w h y t h e d o c u m e nt s h o ul d n ot b e d e e m e d pri vil e g e d.              T he

Pr o d u ci n g P art y s h all t h e n h a v e f o urt e e n ( 1 4) d a ys t o m a k e s u b missi o n t o t h e C o urt w h y t h e

dis p ut e d pri vil e g e d m at eri al s h o ul d b e c o nsi d er e d pri vil e g e d.           T h e f a ct t h at s u c h pri vil e g e d

d o c u m e nts ar e pr o d u c e d, i n a d v ert e ntl y or ot h er wis e, s h all n ot b e c o nstr u e d as a w ai v er of a n y

a p pli c a bl e att or n e y- cli e nt pri vil e g e or w or k pr o d u ct d o ctri n e. T h e f a ct t h at pri vil e g e d d o c u m e nts

ar e r et ur n e d s h all n ot b e c o nstr u e d as a n a d missi o n b y t h e R e c ei vi n g P art y t h at t h e d o c u m e nts

ar e i n f a ct s u bj e ct t o t h e att or n e y- cli e nt pri vil e g e or t h e w or k- pr o d u ct d o ctri n e.

           1 7.        A n y C o nfi d e nti al M at eri al pr o d u c e d b y a n y p art y w hi c h c o nt ai ns hi g hl y s e nsiti v e

a n d n o n- p u bli c i nf or m ati o n, tr a d e s e cr ets, or pri v at e p ers o n n el i nf or m ati o n m a y b e d esi g n at e d i n

writi n g as “ A T T O R N E Y S’ E Y E S O N L Y ” or “ A T T O R N E Y’ S E Y E S O N L Y ” (i n di vi d u all y a n d

c oll e cti v el y “ A T T O R N E Y S’ E Y E S O N L Y ”). E x a m pl es of t h e t y p es of i nf or m ati o n t h at m a y b e

d esi g n at e d as “ A T T O R N E Y S’ E Y E S O N L Y ” i n cl u d e, b ut ar e n ot li mit e d t o:

                            a.    Hi g hl y s e nsiti v e,      n o n- p u bli c    c o m m u ni c ati o ns, i n cl u di n g     pri vil e g e d

                                 c o m m u ni c ati o ns;

                            b.   Pr o pri et ar y i nf or m ati o n c o nt ai ni n g tr a d e s e cr ets of a p art y;

                            c.    P ers o n n el i nf or m ati o n i n c or p or ati n g tr a d e s e cr ets of a p art y;

                            d.     M ar k eti n g a n d b usi n ess pl a ns of a p art y;

                            e.    D o c u m e nts or i nf or m ati o n p ert ai ni n g t o t h e tr a d e s e cr ets of a p art y’s cli e nt

                                 or p ot e nti al cli e nt;

                            f.     M e di c al r e c or ds; a n d




                                                                       7
                            g.    Pri v at e or s e nsiti v e p ers o n n el r e c or ds or d at a, i n cl u di n g c o m p e ns ati o n

                                  r e c or ds or d at a of p ers o ns n ot p art y t o t his a cti o n e x c e pt c urr e nt or f or m er

                                  Astr a Z e n e c a e m pl o y e es.

           1 8.        Dis c o v er y M at eri al d esi g n at e d as “ A T T O R N E Y S’ E Y E S O N L Y ” s h all b e h el d i n

t h e stri ct est c o nfi d e n c e, k e pt s e c ur el y, a n d s h all b e us e d s ol el y f or t h e p ur p os es of t his liti g ati o n

a n d n ot f or a n y c o m m er ci al, b usi n ess, c o m p etiti v e or ot h er p ur p os e, n or i n a n y ot h er j u di ci al or

a d mi nistr ati v e pr o c e e di n g, ar bitr ati o n, dis p ut e, a cti o n, or c as e. Dis c o v er y M at eri al d esi g n at e d as

“ A T T O R N E Y S’ E Y E S O N L Y ” s h all b e dis cl os e d o nl y t o t h os e p ers o ns i d e ntifi e d i n P ar a gr a p h

1 9 b el o w.     N o p ers o n s h all, f or its elf or a n y ot h er p ers o n or p ers o ns a cti n g o n its b e h alf, m a k e

m or e c o pi es of a n y C o nfi d e nti al M at eri al d esi g n at e d as “ A T T O R N E Y S’ E Y E S O N L Y ” t h a n ar e

r e as o n a bl y n e c ess ar y t o c o n d u ct t his liti g ati o n.

           1 9.        Dis c o v er y    M at eri al d esi g n at e d as “ A T T O R N E Y S’ E Y E S O N L Y, ” i n cl u di n g

s u m m ari es t h er e of, s h all b e li mit e d t o t h e f oll o wi n g p ers o ns:

                            a.    T h e C o urt a n d its p ers o n n el;

                            b.    C o u ns el f or t h e r es p e cti v e P arti es (i n cl u di n g i n- h o us e c o u ns el) a n d t h eir

                                  e m pl o y e es;

                            c.    St e n o gr a p hi c r e p ort ers e n g a g e d f or a n y pr o c e e di n gs n e c ess ar y t o t h e

                                  c o n d u ct of t his m att er; a n d

                            d.    Pl ai ntiff a n d d e p ositi o n wit n ess es.

           2 0.       If a n y p art y, or s u c h p art y’s c o u ns el, o bj e cts t o t h e d esi g n ati o n of Dis c o v er y

M at eri al as “ A T T O R N E Y S’ E Y E S O N L Y, ” or o bj e cts t o t h e dis cl os ur e of s u c h m at eri al t o a n y

n o n- att or n e y i n t his a cti o n, t h e p arti es s h all m e et a n d c o nf er i n a n eff ort t o r es ol v e a n y s u c h

dis p ut e. T h e p art y d esi g n ati n g Dis c o v er y M at eri al as “ A T T O R N E Y S’ E Y E S O N L Y ” b e ars t h e



                                                                          8
b ur d e n of d e m o nstr ati n g t h at t h e Dis c o v er y M at eri al c o nt ai ns hi g hl y s e nsiti v e a n d n o n- p u bli c

i nf or m ati o n, tr a d e s e cr ets, or pri v at e or s e nsiti v e p ers o n n el i nf or m ati o n. If t h e p arti es ar e u n a bl e

t o r es ol v e s u c h dis p ut e, t h e o bj e cti n g p art y m a y bri n g a m oti o n or ot h er a cti o n t o h a v e t h e

c o nt est e d i nf or m ati o n d e cl ar e d n o n- “ A T T O R N E Y S’ E Y E S O N L Y ” p urs u a nt t o t his A gr e e m e nt.

U nl ess a n d u ntil a n or d er is e nt er e d t o t h e c o ntr ar y, t h e Dis c o v er y M at eri al s h all b e tr e at e d as

“ Att or n e ys’ E y es O nl y ” m at eri al p urs u a nt t o t his A gr e e m e nt.

          2 1.        U p o n s ettl e m e nt or fi n al dis p ositi o n of t his              A cti o n, i n cl u di n g all a p p e als

t h er efr o m, c o u ns el f or e a c h R e c ei vi n g P art y s h all ass e m bl e a n d eit h er d estr o y or r et ur n t o

c o u ns el f or t h e D esi g n ati n g P art y all C o nfi d e nti al          M at eri al (i n cl u di n g all c o pi es, e xtr a cts,

a bstr a cts, c h arts a n d s u m m ari es of s u c h m at eri al, w h et h er writt e n or ot h er wis e r e c or d e d, e x c e pt

f or att or n e y w or k pr o d u ct).     Alt er n ati v el y, c o u ns el f or e a c h R e c ei vi n g P art y m a y m ai nt ai n s ai d

d o c u m e nt ati o n i n c o nfi d e n c e u ntil it is d estr o y e d. If t h e R e c ei vi n g P art y el e cts t o d estr o y a n y of

t h e d o c u m e nts (i n cl u di n g all c o pi es, e xtr a cts, c h arts, a n d s u m m ari es t h er e of), t h at p art y s h all

c ertif y i n writi n g t o t h e D esi g n ati n g P art y t h at h e h as d o n e s o, a n d s h all c ertif y t h at h e r et ai ns n o

s u c h d o c u m e nts, i n cl u di n g all c o pi es, e xtr a cts, a bstr a cts, c h arts, a n d s u m m ari es t h er e of.

          2 2.        N o p art of t h e r estri cti o ns i m p os e d b y t his C o nfi d e nti alit y A gr e e m e nt m a y b e

t er mi n at e d, e x c e pt b y writt e n sti p ul ati o n e x e c ut e d b y c o u ns el f or t h e P arti es, or b y a n or d er of

t his C o urt f or g o o d c a us e s h o w n. T his C o nfi d e nti alit y A gr e e m e nt will s ur vi v e t h e t er mi n ati o n of

t h e liti g ati o n a n d will c o nti n u e t o b e bi n di n g u p o n all p ers o ns t o w h o m C o nfi d e nti al M at eri al is

pr o d u c e d or dis cl os e d.

          2 3.        N ot hi n g i n t his C o nfi d e nti alit y A gr e e m e nt s h all pr e v e nt or r estri ct t h e p ers o ns

s u bj e ct t o it fr o m s e e ki n g at a n y ti m e, b y p etiti o n t o t h e C o urt u p o n n oti c e t o all p arti es, t o

m o dif y t h e r estri cti o ns pr o vi d e d h er ei n o n t h e dis cl os ur e of s p e cifi c C o nfi d e nti al M at eri al.



                                                                     9
           2 4.           T his C o nfi d e nti alit y A gr e e m e nt s h all b e wit h o ut pr ej u di c e t o t h e ri g ht of a n y

p art y t o o p p os e dis cl os ur e of a n y d o c u m e nt or i nf or m ati o n f or a n y r e as o n ot h er t h a n

c o nfi d e nti alit y.      T his C o nfi d e nti alit y A gr e e m e nt m a y b e c h a n g e d b y f urt h er a gr e e m e nt of t h e

p arti es or b y Or d er of t h e C o urt, a n d is wit h o ut pr ej u di c e t o t h e ri g hts of a n y p art y t o m o v e f or

r eli ef fr o m a n y of its pr o visi o ns, or t o s e e k or a gr e e t o diff er e nt or a d diti o n al pr ot e cti o n f or a n y

p arti c ul ar m at eri al or i nf or m ati o n.

           2 5.           N ot hi n g c o nt ai n e d i n t his C o nfi d e nti alit y A gr e e m e nt s h all aff e ct or r estri ct t h e

ri g hts of a n y p art y wit h r es p e ct t o its o w n d o c u m e nts.

           2 6.           N o a ct c arri e d o ut u n d er t his A gr e e m e nt s h all b e c o nstr u e d as a n a d missi o n t h at:

( a) a n y i nf or m ati o n, d o c u m e nt or t h e li k e d esi g n at e d as C o nfi d e nti al                    M at eri al is i n f a ct

c o nfi d e nti al; or ( b)          wit h r es p e ct t o t h e c o m p et e n c y, r el e v a n c e,      m at eri alit y, a d missi bilit y,

pri vil e g e, or i m m u nit y of a n y s u c h i nf or m ati o n, d o c u m e nt or t h e li k e.

           2 7.           N ot hi n g h er ei n s h all b e d e e m e d t o w ai v e a n y a p pli c a bl e pri vil e g e.          M or e o v er,

n eit h er t h e t a ki n g of n or t h e f ail ur e t o t a k e a n y a cti o n t o c h all e n g e a n y d esi g n ati o n of

c o nfi d e nti alit y p urs u a nt t o t his C o nfi d e nti alit y A gr e e m e nt s h all c o nstit ut e a w ai v er of a n y ri g hts,

cl ai ms, d ef e ns es or pri vil e g es b y a n y p art y i n t his A cti o n or a n y ot h er a cti o n.

           2 8.           T h e pr o visi o ns of t his Pr ot e cti v e Or d er ar e wit h o ut pr ej u di c e t o a n y a p pli c ati o n

b y a n y p art y at a n y ti m e, o n n oti c e, f or a m o difi c ati o n or diss ol uti o n of or r eli ef fr o m t his

C o nfi d e nti alit y A gr e e m e nt a n d Pr ot e cti v e Or d er or a n y pr o visi o n h er e of.

           2 9.           T h e p arti es a n d t h eir att or n e ys, a n d all ot h er p ers o ns a gr e ei n g t o t his u n d ert a ki n g,

s h all b e r es p o nsi bl e t o s e e t h at t h e p ur p os e a n d eff e ct of t his Pr ot e cti v e Or d er is a c hi e v e d.

           3 0.           T h e f or e g oi n g is e ntir el y wit h o ut pr ej u di c e t o t h e ri g ht of a n y p art y t o a p pl y t o t h e

C o urt f or a n y f urt h er Pr ot e cti v e Or d er r el ati n g t o a n y c o nfi d e nti al d o c u m e nts or i nf or m ati o n; or



                                                                         10
        t o a p pl y t o t h e C o urt f or a n or d er c o m p elli n g pr o d u cti o n of d o c u m e nts; or f or t h e m o difi c ati o n or

        t h e r el a x ati o n of t his Pr ot e cti v e Or d er.

                     3 1.           A n y c o p y, r e pr o d u cti o n, P D F, f a x, e m ail or ot h er wis e will b e d e e m e d a n ori gi n al

        a n d t his sti p ul ati o n m a y b e fil e d wit h t h e C o urt u p o n f ull e x e c uti o n.

        A L L E N & D ES N O Y E RS L LP                                     M O R G A N, L E WI S & B O C KI U S L L P

        B y: /s/ D e nis e D’ A m br osi o                                  B y: /s/ J o h n P. G u y ett e

        D e nis e D’ A m br osi o                                           Bl air J. R o bi ns o n
        P atri c k K e h o e                                                J o h n P. G u y ett e
        9 0 St at e Str e et                                                1 0 1 P ar k A v e n u e
        S uit e 1 0 9                                                       N e w Y or k, N e w Y or k 1 0 1 7 8
        Al b a n y, N e w Y or k 1 2 2 0 7                                  T el.: ( 2 1 2) 3 0 9- 6 0 0 0
        T el.: ( 5 1 8) 4 2 6- 2 2 8 8                                      F a x: ( 2 1 2) 3 0 9- 6 0 0 1
        d e nis e @ all e n d es n o y ers. c o m                           bl air.r o bi ns o n @ m or g a nl e wis. c o m
        p atri c k @ all e n d es n o y ers. c o m                          j o h n. g u y ett e @ m or g a nl e wis. c o m

        Att or n e ys f or Pl ai ntiff                                      Att or n e ys f or D ef e n d a nt

S O OOS RRO DD OEE RRR EDE ED.D.R E D:

        D at e d: J a n u ar y _ _ , 2 0 2 0

                                                                            U nit e d St at es M a gistr at e J u d g e
J a n u ar y 22 7,7, 22 00 22 00
N e w Y or k, N e w Y or k




                                                                                11
U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
-------------------------------------------------------------------- X
M A R Y E. B A S E LI C E,                                               :
                                                                         :
                                                           Pl ai ntiff, :
                                                                         : N o. 1 9 - c v- 0 4 9 3 1-J P O- S N
                                                                         :
                             - a g ai nst-
                                                                         :
                                                                         :
A S T R A Z E N E C A L P,
                                                                         :
                                                                         :
                                                        D ef e n d a nt.
                                                                         :
                                                                         :
-------------------------------------------------------------------
                                                                         X
              I h er e b y a c k n o wl e d g e t h at I r e c ei v e d a c o p y of t h e a n n e x e d Sti p ul ati o n of C o nfi d e nti alit y

a n d Pr ot e cti v e       Or d er ( “ C o nfi d e nti alit y A gr e e m e nt ” or “ Pr ot e cti v e          Or d er ”) f or t h e a b o v e-

c a pti o n e d a cti o n. I h a v e t h or o u g hl y r e vi e w e d its t er ms, a n d I a gr e e t o a bi d e b y t h os e t er ms. I

will n ot utili z e a n y d o c u m e nts or ot h er i nf or m ati o n d esi g n at e d as “ C o nfi d e nti al ” f or a n y p ur p os e

ot h er t h a n t his liti g ati o n, a n d t h at at t h e c o n cl usi o n of t h e liti g ati o n I will r et ur n all dis c o v er y

i nf or m ati o n t o t h e P art y or att or n e y fr o m w h o m I r e c ei v e d it. I f urt h er affir m t h at I will n ot

r e v e al a n y c o nfi d e nti al i nf or m ati o n t o, n or dis c uss it wit h, a n y p ers o n, e x c e pt as all o w e d u n d er

t h e t er ms of t h e C o nfi d e nti alit y A gr e e m e nt.                B y a c k n o wl e d gi n g t h es e o bli g ati o ns u n d er t h e

C o nfi d e nti alit y A gr e e m e nt, I u n d erst a n d t h at I a m s u b mitti n g m ys elf t o t h e j uris di cti o n of t h e

U nit e d St at es Distri ct C o urt f or t h e S o ut h er n Distri ct of N e w Y or k, f or t h e p ur p os e of a n y iss u e

or dis p ut e arisi n g h er e u n d er a n d t h at m y willf ul vi ol ati o n of a n y t er m of t h e C o nfi d e nti alit y

A gr e e m e nt c o ul d s u bj e ct m e t o p u nis h m e nt f or c o nt e m pt of C o urt.


D at e d:

Si g n e d:

N a m e:

Titl e:


                                                                         12
